 Case 3:19-cv-00876-JPG Document 35 Filed 12/02/20 Page 1 of 2 Page ID #427




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS
                                  East St. Louis Division


RYAN AND TAMMY MARKUS,                             )
                                                   )
              Plaintiffs,                          )
                                                   )
       v.                                          ) Case No.     3:19-cv-876-JPG
                                                   )
LAKEVIEW LOAN SERVICING, LLC., et al.,             )
                                                   )
             Defendants.                           )

 ORDER ON JOINT MOTION TO AMEND JOINT SCHEDULING AND DISCOVERY
                            ORDER

       Plaintiffs Ryan and Tammy Markus, by and through undersigned counsel, Defendants

Lakeview Loan Servicing, LLC and LoanCare, LLC, by and through undersigned counsel, have

jointly requested that the Court amend the Joint Scheduling and Discovery Order previously

approved on October 16, 2020. The changes in the Case Management Plan are as follows:

              a. The initial discovery deadline be moved from October 25, 2020 to December

                  28, 2020;

              b. The deadline for the disclosure of Plaintiff’s expert witnesses, with report, be

                  moved from October 31, 2020 to December 1, 2020;

              c. The deadline for the disclosure of Defendants’ expert witnesses, with report,

                  be moved from November 10, 2020 to December 11, 2020;

              d. The Plaintiffs deposition deadline be moved from November 20, 2020 to

                  December 21, 2020;

              e. The Defendants deposition deadline be moved from December 21, 2020 to

                  January 21, 2021;


                                               1
 Case 3:19-cv-00876-JPG Document 35 Filed 12/02/20 Page 2 of 2 Page ID #428




              f. The depositions of expert witness deadline be moved from December 21,

                   2020 to January 21, 2021;

              g.   The dispositive motions deadline be moved to December 21, 2020 to January

                   21, 2021;

       The Court being duly advised GRANTS the Joint Motion.

       IT IS THEREFORE ORDER THAT the Joint Scheduling and Discovery Order approved

on October 16, 2020, is hereby amended in the manner described above.



IT IS SO ORDERED.

DATED: December 2, 2020

                                                   /s/ J. Phil Gilbert__________________
                                                   J. PHIL GILBERT
                                                   United States District Judge




                                               2
